Citation Nr: 1717682	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 05-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include a groin rash and a fungal infection of the feet.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder of the pancreas, to include pancreatitis.

3. Entitlement to a disability rating for post-traumatic stress disorder (PTSD) in excess of 70 percent since March 16, 2005, in excess of 50 percent prior to March 16, 2005.

4. Entitlement to a disability rating for the service-connected lumbar spine disability in excess of 40 percent since October 1, 2015, in excess of 10 percent prior to October 1, 2015. 



5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 6, 2009.


REPRESENTATION

Appellant represented by: National Association of County Veterans' Service Officers. 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1977 to April 1978, from November 1990 to October 1991, and from July 1992 to December 1992. 

The applications to reopen service connection claims come before the Board of Veterans' Appeals (Board) from a January 2009 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). Those issues originated from a November 2002 rating decision of the RO in Philadelphia, Pennsylvania. The PTSD rating issues come to the Board from an August 2005 rating decision of the RO in Philadelphia. The lumbar spine rating issue comes to the Board from a June 2010 rating decision of the RO in Philadelphia. 

In a decision dated in November 2007, the Board denied applications to reopen service connection for multiple-joint pain, a skin disorder, a pancreatic disorder, and a lumbar spine disorder. The Veteran appealed that decision to the Veterans Court. In an Order dated in January 2009, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded those issues back to the Board for additional development consistent with the Joint Motion.

In February 2010, the Board granted service connection for a lumbar spine disorder and remanded the remaining issues for additional notice as stipulated by the parties to the Joint Motion. The Board also remanded several issues for issuance of a Statement of the Case, to include service connection for fibromyalgia, and the PTSD rating issues, as well as an intertwined TDIU claim. In the interim, the RO granted the TDIU claim, as well as the claim of entitlement to service connection for fibromyalgia (multiple joint pain), resolving the appeal as to those issues. The Veteran has since perfected an appeal of the initial rating for the lumbar spine disability. 

The issue of TDIU entitlement prior to the current effective date for TDIU of November 6, 2009 is being considered here as a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). Those claims arose from the grant of service connection for PTSD effective August 13, 2002. 

The Veteran has appealed the initial ratings and effective dates assigned for neurological impairment of the lower extremities; however, that separate appeal has not been certified to the Board. Those matters will be addressed in a separate decision upon certification to the Board. 

This appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required


REMAND

The Veteran was afforded a hearing at the RO in January 2006. At that time, the issues discussed included service connection claims for a back condition, foot fungus, groin rash, sore gums, joint pain, enlarged pancreas, and blood in stool. In March 2017, in the course of perfecting a separate appeal of the ratings and effective dates for lower extremity radiculopathy, the Veteran requested a hearing at the RO to be conducted by a Decision Review Officer. The request was mistakenly entered into the appeals tracking system (VACOLS) as a "Travel Board" hearing request. It was also not interpreted as applying this appeal, but limited to the separate appeal addressing the ratings and effective dates for lower extremity radiculopathy. 

To clarify the Veteran's intent, the Board sent a letter to the Veteran in March 2017 asking whether he wished to address all appealed issues at the requested hearing. The Veteran did not respond to the Board's letter. However, a review of the claims file reveals that the Veteran has recently been scheduled for a hearing before a RO Hearing officer for July 11, 2017.  Therefore, in order to afford due process with respect to the Veteran's claims, and to provide him the opportunity to testify on all issues currently on appeal, the Board finds that a Remand is warranted so that the RO can address the claims in conjunction with the scheduled hearing. 

Accordingly, the case is REMANDED for the following action:

To afford the Veteran an opportunity to attend the scheduled hearing at the RO before a Decision Review Officer. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








							[CONTINUED ON NEXT PAGE]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


